Title: To John Adams from Louis Hue Girardin, 30 September 1815
From: Girardin, Louis Hue
To: Adams, John


				
					Respected Sir,
					Richmond Septr. 30th.—15.
				
				I take the liberty of enclosing to you two nos. of a little paper which I edit in this place. They contain very interesting details respecting Your son, Mr. John Quincy Adams. These details were transmitted by Mr. John Quincy Adams himself to Skelton Jones, a native of Virginia, who had undertaken to continue Burk’s history of this state, and intended to annex to the work Biographical notices of Eminent Characters.—It is probable that Mr. Jones contemplated to give to those notices a greater extension than the documents originally received by him. But he died ere the completion of his undertaking—And his task, as well as the documents in his possession, fell to my lot.—The details respecting Mr. J. Q. Adams appeared to me too interesting to be concealed from the public eye—And I have ushered them into light in their simple and unadorned, but captivating form. That formed seemed to me far preferable to the studied and elaborate polish which Biographers generally attempt, relinquishing the plain, but bewitching manner of the good Plutarch.—I have, however, made an alteration dictated by delicacy, that is, I have used the third, instead of the first, person.  I am, Respected Sir, a Frenchman by birth, and, by naturalization, a citizen of these U. States. The convulsions of 1794, threw me on the hospitable shores of Confederated America, where I found rational liberty, protecting laws, and a government, the offspring of the People, and adequate to its objects.—The names of the Fathers of the American Republic, Adams, Hancock, Franklin, Washington, Jefferson &c Were familiar to me, from my Very infancy. When yet a very small boy, I saw you with the Venerable Franklin, in my native Country—It is to the revolutionary worthies that we Naturalized Citizens, owe in common with native Americans, the blessings we enjoy here. Our gratitude, therefore, equals our Veneration.In presenting to the public eye the Details above alluded to, I have been influenced by the purest motives. The same motives induce a wish to obtain and publish further information, concerning the diplomatic career of Mr. John Quincy Adams, since the epoch at which the Details leave him.—Should, respected Sir, my appeal to You for such information contain in it any thing either indiscreet, or obtrusive, I hope that my intentions will plead my excuse.I have, Respected Sir, the honor to be with the deepest esteem, / Your hble. obt. Servt.
				
					L. H. Girardin
				
				
			